
	

114 HR 509 IH: Student Loan Interest Deduction Act of 2015
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 509
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Rangel (for himself, Mr. Gutiérrez, Mr. Cartwright, Mr. Conyers, Mr. Hinojosa, Mr. Larson of Connecticut, Ms. Lee, Mr. Loebsack, Mr. Lowenthal, Mr. Quigley, Mr. McDermott, Ms. Meng, Mr. Vargas, Ms. Wilson of Florida, Ms. Brown of Florida, Mr. Al Green of Texas, Mr. Hastings, Mr. Honda, Mrs. Kirkpatrick, Mr. McNerney, Ms. Moore, Mr. Nolan, Mr. Perlmutter, Mr. Peterson, Ms. Sewell of Alabama, Mr. Fattah, Ms. Eddie Bernice Johnson of Texas, Ms. Bordallo, Mr. Grijalva, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the deduction allowed for student loan
			 interest.
	
	
 1.Short titleThis Act may be cited as the Student Loan Interest Deduction Act of 2015. 2.Increase in deduction for student loan interest (a)Increase in dollar limitation and repeal of limitation based on incomeSection 221(b) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (b)Maximum deductionThe deduction allowed by subsection (a) for the taxable year shall not exceed $5,000 ($10,000 in the case of a joint return)..
 (b)Conforming amendmentsSection 221 of such Code is amended by striking subsections (e) and (f) (relating to special rules and inflation adjustments, respectively) and inserting the following new subsection:
				
 (e)Denial of double benefitNo deduction shall be allowed under this section for any amount for which a deduction is allowable under any other provision of this chapter..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
